NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

OSCAR CRESPO RODRIGUEZ,            )
DOC #Y60616,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D16-4638
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Lee
County; Mark A. Steinbeck, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.